         Entered on Docket May 7, 2019
                                                            Below is the Order of the Court.




 1                                                          _____________________
                                                            Brian D. Lynch
 2                                                          U.S. Bankruptcy Judge
                                                            (Dated as of Entered on Docket date above)

 3

 4

 5

 6    _____________________________________________________________________________

 7

 8

 9

10

11
                             UNITED STATES BANKRUPTCY COURT
12                           WESTERN DISTRICT OF WASHINGTON
13
                                            ) Case No. 16-40760 BDL Ch. 13
14   In re:                                 )
        Barbara Janine Duncan               ) ORDER APPROVING ATTORNEY
15                                          ) COMPENSATION
                                            )
16                                          )
     Debtor(s)
                                            )
17                                          )
           THIS MATTER came on before the Court on counsel’s Application for Compensation in
18
     a Chapter 13 case filed by Mark A. Ditton (“Applicant”). Based on the Application
19
            IT IS HEREBY ORDERED:
20

21          1. Applicant is awarded $4,590.00 as an administrative expense under 11 U.S.C. §

22             503(b)

23          2. The compensation shall be paid according to the confirmed plan, or if a plan is never
24             confirmed, prior to dismissal or conversion (subject to the applicable Trustee’s fee);

25




     ORDER
      Case 16-40760-BDL         Doc 41-1   Filed 04/12/19     Ent. 04/12/19 15:37:27           Pg. 1 of 2
     //
 1

 2         3. Unless the Court orders otherwise, if this case is dismissed or converted after plan
               confirmation, the Chapter 13 trustee shall send undisbursed plan payments on hand to
 3
               debtor(s) in care of the Applicant, if the Applicant is the debtor(s) attorney at the time
 4
               of dismissal or conversion.
 5
                                          ///END OF ORDER///
 6
     Presented by:
 7
     /s/Mark A. Ditton___________
 8   Mark A. Ditton WSBA #45432
     NW Debt Relief Law Firm
 9   14900 Interurban Ave. S. #265
     Seattle, WA 98168
10   206-674-4602

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER
      Case 16-40760-BDL       Doc 41-1       Filed 04/12/19    Ent. 04/12/19 15:37:27        Pg. 2 of 2
